Exhibit 10.1

AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of March 15, 2019 among NN, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders signatory hereto that are party to the
Credit Agreement referred to below and SunTrust Bank, as the administrative
agent (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of September 30, 2016 (as amended by the Incremental Amendment to
Amended and Restated Credit Agreement, dated as of October 31, 2016, Amendment
No. 1 to Amended and Restated Credit Agreement, dated as of April 3, 2017,
Amendment No. 2 to Amended and Restated Credit Agreement, dated as of August 15,
2017, Amendment No. 3 to Amended and Restated Credit Agreement, dated as of
November 24, 2017, Amendment No. 4 to Amended and Restated Credit Agreement,
dated as of May 7, 2018, and Amendment No. 5 to Amended and Restated Credit
Agreement, dated as of December 26, 2018, and as the same may be further
amended, restated, amended and restated, supplemented, extended, refinanced or
otherwise modified prior to the date hereof, the “Credit Agreement”), by and
among the Borrower, the Lenders party thereto, the Administrative Agent and the
other parties from time to time party thereto. Capitalized terms used in this
Amendment but not defined herein shall have the meaning assigned to such terms
in the Credit Agreement, as amended by this Amendment (as so amended, the
“Amended Credit Agreement”);

WHEREAS, the Borrower has requested that the Credit Agreement be amended to,
among other things, modify the definition of Consolidated Net Earnings set forth
therein, pursuant to the terms of the Credit Agreement; and

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the consent of the
Required Lenders is required for the effectiveness of the amendments to the
Credit Agreement set forth herein, and each of the Lenders whose consent is
required has agreed to the foregoing as evidenced by its signature to this
Amendment.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
party hereto constituting the Required Lenders agree as follows:

Section 1.    Definitions. Unless otherwise defined herein, each capitalized
term used in this Amendment and not defined herein shall be defined in
accordance with the Credit Agreement.



--------------------------------------------------------------------------------

Section 2.    Amendments.

2.1    Definitions.

(a)    The definition of “Consolidated Net Earnings” in Section 1.01 of the
Credit Agreement is hereby amended by adding the following parenthetical between
the words “losses” and “for” in subpart (a) thereof:

“(which includes for the avoidance of doubt, impairment charges or write-offs
with respect to goodwill and other intangible assets)”

Section 3.    Conditions to Effectiveness.

3.1    This Amendment shall become effective on the date (such date, the “Sixth
Amendment Effective Date”) that the following conditions shall have been
satisfied:

(a)    the Administrative Agent (or its counsel) shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
(A) Lenders constituting the Required Lenders, (B) the Administrative Agent,
(C) the Borrower and (D) the Guarantors;

(b)    the Administrative Agent shall have received from the Borrower all
reasonable and documented out-of-pocket expenses (including the reasonable fees
and expenses of counsel for the Administrative Agent and the Arrangers) incurred
in connection with this Amendment to the extent invoiced one business day prior
to the Sixth Amendment Effective Date;

(c)    the Administrative Agent shall have received a certificate from the
Borrower, dated as of the Sixth Amendment Effective Date, certifying that the
conditions set forth in clauses (e) and (f) of this Section 3.1 have been
satisfied;

(d)    the Administrative Agent shall have received such opinions of counsel
from counsel to the Loan Parties, each of which shall be addressed to the
Administrative Agent and the Lenders and dated the Sixth Amendment Effective
Date and in form and substance reasonably satisfactory to the Administrative
Agent;

(e)    the representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) on and as of
the Sixth Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, with respect
to representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) as of such earlier date;

(f)    both before and immediately after giving effect to this Amendment, there
shall exist no Default or Event of Default; and

 

-2-



--------------------------------------------------------------------------------

(g)    the Borrower shall have paid to the Administrative Agent, (i) for the
account of each Term Lender that has returned an executed counterpart to this
Amendment to the Administrative Agent prior to 12:00 p.m., New York City time,
on Friday, March 15, 2019, a fee in an amount equal to 0.025% of the aggregate
principal amount of such Term Lender’s Term Loans outstanding under the Credit
Agreement immediately prior to the Sixth Amendment Effective Date and (ii) for
the account of each Revolving Credit Lender that has returned an executed
counterpart to this Amendment to the Administrative Agent prior to 12:00 p.m.,
New York City time, on Friday, March 15, 2019, a fee in an amount equal to
0.025% of the aggregate principal amount of such Revolving Credit Lender’s
Revolving Credit Commitments under the Credit Agreement immediately prior to the
Sixth Amendment Effective Date.

Section 4.    Acknowledgments and Affirmations of the Loan Parties. Each Loan
Party hereby expressly acknowledges the terms of this Amendment and confirms and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and thereby, (ii) its
guarantee of the Obligations under the Guaranty and (iii) its grant of Liens on
the Collateral to secure the Obligations pursuant to the Collateral Documents;
provided that, on and after the effectiveness of this Amendment, each reference
in the Guaranty and in each of the other Loan Documents to “the Credit
Agreement,” “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Amended Credit Agreement. Without limiting the generality of
the foregoing, the Collateral Documents to which such Loan Party is a party and
all of the Collateral described therein do, and shall continue to secure,
payment of all of the Obligations.

Section 5.    Miscellaneous.

5.1    Representations and Warranties. The Borrower and each Guarantor, by
signing below, hereby represents and warrants to the Administrative Agent and
the Lenders that:

(i)    it has the legal power and authority to execute and deliver this
Amendment;

(ii)    the officers executing this Amendment on its behalf have been duly
authorized to execute and deliver the same and bind it with respect to the
provisions hereof;

(iii)    the execution and delivery hereof by it and the performance and
observance by it of the provisions hereof do not conflict with, result in a
breach in any of the provisions of, constitute a default under, or result in the
creation of a Lien (other than Liens permitted under Section 7.01 of the Credit
Agreement) upon any assets or property of any Loan Party under the provisions
of, (a) such Loan Party’s Organization Documents, (b) any material agreement to
which any Loan Party is a party, (c) any order, injunction, writ or decree of
any Governmental Authority or (d) any Law, except with respect to any conflict,
breach, default or violation referred to in clauses (c) and (d) above, solely to
the extent that such conflicts, breaches, defaults or violations, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect;

 

-3-



--------------------------------------------------------------------------------

(iv)    this Amendment constitutes its valid and binding obligation in every
respect, enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies;

(v)    no Default or Event of Default exists under the Credit Agreement, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof; and

(vi)    each of the representations and warranties set forth in Article V of the
Credit Agreement is true and correct in all material respects (or, with respect
to representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) as of the date hereof, except to the extent
that any thereof expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of the date
when made.

5.2    Credit Agreement Unaffected. Each reference to the Credit Agreement or in
any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.

5.3    Guarantor Acknowledgment. Each Guarantor, by signing this Amendment:

(i)    consents and agrees to and acknowledges the terms of this Amendment;

(ii)    acknowledges and agrees that all of the Loan Documents to which such
Guarantor is a party or otherwise bound shall continue in full force and effect
and that all of such Guarantor’s obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment;

(iii)    represents and warrants to the Administrative Agent and the Lenders
that all representations and warranties made by such Guarantor and contained in
this Amendment or any other Loan Document to which it is a party are true and
correct in all material respects on and as of the date hereof to the same extent
as though made on and as of the date hereof, except to the extent that any
thereof expressly relate to an earlier date; and

(iv) acknowledges and agrees that (A) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Guarantor is not required by the
terms of the Credit Agreement or any other Loan Document to which such Guarantor
is a party to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (B) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
such Guarantor to any future amendments or modifications to the Credit
Agreement.

 

-4-



--------------------------------------------------------------------------------

5.4    Waiver. The Borrower and each Guarantor, by signing below, hereby waives
and releases the Administrative Agent and each of the Lenders and their
respective Related Parties from any and all claims, offsets, defenses and
counterclaims of which the Borrower and any Guarantor is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

5.5    Entire Agreement. This Amendment, together with the Credit Agreement and
the other Loan Documents integrate all the terms and conditions mentioned herein
or incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.

5.6    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or e-mail (including in a “.pdf” format) shall be
effective as delivery of a manually executed counterpart of this Amendment.

5.7    Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.
THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTIONS 10.14
AND 10.15 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS
AMENDMENT AND SHALL APPLY MUTATIS MUTANDIS HERETO.

5.8    Lead Arrangers. Each party hereto agrees that no Arranger (including the
Sixth Amendment Arranger) shall have any duties or obligations under any Loan
Documents to any Lender or any Loan Party arising from such designation as an
Arranger or Sixth Amendment Arranger, as applicable.

5.9    Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

5.10    No Novation. The parties hereto acknowledge and agree that the amendment
of the Credit Agreement pursuant to this Amendment and all other Loan Documents
amended and/or executed and delivered in connection herewith shall not
constitute a novation of the Credit Agreement and the other Loan Documents as in
effect prior to the Sixth Amendment Effective Date.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

NN, INC., as the Borrower By:   /s/ Thomas C. Burwell, Jr.   Name:   Thomas C.
Burwell, Jr.   Title:   Senior Vice President and Chief Financial Officer

Signature Page

Amendment No. 6 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Acknowledged and agreed to by each of the undersigned Guarantors:

 

AUTOCAM CORPORATION

AUTOCAM-PAX, INC.

INDUSTRIAL MOLDING CORPORATION

WHIRLAWAY CORPORATION

PNC ACQUISITION COMPANY, INC.

PMC USA ACQUISITION COMPANY, INC.

PMC ACQUISITION COMPANY, INC.

NN PRECISION PLASTICS, INC.

CAPROCK MANUFACTURING, INC.

CAPROCK ENCLOSURES, LLC

PRECISION ENGINEERED PRODUCTS HOLDINGS, INC.

PRECISION ENGINEERED PRODUCTS LLC

BRAININ-ADVANCE INDUSTRIES LLC

WAUCONDA TOOL & ENGINEERING LLC

LACEY MANUFACTURING COMPANY, LLC

GENERAL METAL FINISHING LLC

POLYMETALLURGICAL LLC

MATRIX I LLC

BOSTON ENDO-SURGICAL TECHNOLOGIES LLC

CONNECTICUT PLASTICS LLC

ADVANCED PRECISION PRODUCTS, INC.

HOWESTEMCO, LLC

PREMCO, INC.

PROFILES INCORPORATED

HOLMED, LLC

TRIGON INTERNATIONAL LLC

NN LIFE SCIENCES DESIGN & DEVELOPMENT, LLC

NN LIFE SCIENCES – VANDALIA, LLC

PMG INTERMEDIATE HOLDING CORPORATION

PMG ACQUISITION CORPORATION

PARAGON MEDICAL, INC.

PARAGON MEDICAL INTERNATIONAL, INC.

PARAGON ACQUISITION CORP.

PLATINUM SURGICAL INSTRUMENTS, INC.

SOUTHERN CALIFORNIA TECHNICAL ARTS, INC.

By:   /s/ Matthew S. Heiter  

Name: Matthew S. Heiter

Title: Vice President or Secretary, as applicable

Signature Page

Amendment No. 6 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent By:   /s/ Anika Kirs  

Name: Anika Kirs

Title: Vice President

Signature Page

Amendment No. 6 to Amended and Restated Credit Agreement